DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 4, 6-11, 14 and 16-20 are 3, 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al, application no. 2016/0374019, hereinafter known as Park.in view of Sun e al, application no. 2018/0288703, hereinafter known as Sun, further in view of Wang et al, application no. 2013/0235720, hereinafter known as Wang,
As to claim 1, Park discloses a station (STA),  the STA comprising: a primary connectivity radio (PCR) ; a wakeup radio (WUR) and a processor,  (Park, Figure 3, STA as known in the art; [0081]-[0091], STA capable of power save mode (WUR) and then wake up to powered up mode (PCR); ); the PCR is configured to receive, from the AP, in response to the first WUR frame, a second WUR frame including at least a first WUR channel assignment (Park, [0199]-[200], [0205]-[0213] Exchange of WUR capability frames between STA and AP to determine communication metrics for WUR communication; [0221]-[0230], table 1, power save frame used for WUR frame indication with WUR channel assignment); and is configured to turn on and monitor a wireless medium for WUR signals, from the AP, on a first WUR channel according to the first WUR channel assignment (Park, figure 4, STA 440, in duration 410 is in PCR off mode, WUR active mode listens for WUR packet 418).  Park does not disclose however Sun discloses wherein the PCR is configured to send, to an access point (AP), a first WUR frame including at least WUR channel information and WUR data rate information (Sun, Figure 7. [0041], [0052]-[0060], negotiating WUR communication metrics between STA and AP, including Channel assignment, duration, duty cycle, traffic amount, and schedule). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park to include the limitations of and a processor, wherein the PCR is configured to send, to an access point (AP), a first WUR frame including at least WUR channel information and WUR data rate information as taught by Sun.  Negotiating of metrics for communications between devices in a network are conducted to speed up the time to bring the communication online. 

Further as to claim 1, Park and Sun do not expressly disclose however Wang dicloses STA receives, from the AP an indication of a WUR beacon interval and to monitor Beacon in accordance the indicated WUR beacon interval (Wang, [0009], [0101]-[0105], [0125]-[0131], Access point determines and assigns Beacon intervals, [0089], [0099], STA uses the beacon intervals accordingly). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park and Sun to include the limitations STA receives, from the AP an indication of a WUR beacon interval and to monitor Beacon in accordance the indicated WUR beacon interval as taught by Wang. Use of Beacon intervals allows a STA to stay in sleep mode and only wake up to listen to beacons at particular intervals thereby, saving energy resources. 

As to claim 3, Park, Sun and Wang disclose the STA of claim 1. Park does not disclose however discloses wherein the WUR is configured to monitor the wireless medium for WUR signals, from the AP, on the first WUR channel using a set of previously negotiated WUR operating parameters, wherein the first WUR channel assignment overrides a WUR channel assignment in the set of previously negotiated WUR operating parameters (Sun, [0068], STA using previously negotiated metric for WUR mode communication or negotiating new metrics for WUR communication). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park to include the limitations of wherein the WUR is configured to monitor the wireless medium for WUR signals, from the AP, on the first WUR channel using a set of previously negotiated WUR operating parameters, wherein the first WUR channel assignment overrides a WUR channel assignment in the set of previously negotiated WUR operating parameters as taught by Sun.  Devices in network may renegotiate communication metrics as need due to dynamic nature of communication environment and changing needs or positions of the devices. 

As to claim 4, Park discloses wherein the first WUR channel has a narrow frequency bandwidth (Park, [0266], use of narrower frequency band for LP-WUR relative to PCR band). 

As to claim 6, Park discloses the WUR and the processor are configured to determine that the first WUR channel supports reliable transmission based on the WUR successfully receiving a beacon within a first duration and WUR frames within a second duration; and based on a determination that the first WUR channel supports reliable transmission, the processor is configured to follow instructions in at least one received WUR frame (Park, figure 4, STA 440, receiving packet 412 in first duration and WUR frame 418 in second duration 410). 

As to claim 7, Park, Sun and Wang discloses the STA of claim 1. Park discloses exchange device capability information between STA and AP in regards to WUR operations (Park, [0154]-[0155]).  Park does not disclose however Sun discloses wherein a set of previously negotiated WUR operating parameters were previously negotiated during an exchange of WUR setup information between the STA and the AP (Sun, [0041], [0055],pre-negotiating certain WUR communication metrics between STA and AP, including Channel assignment, duration, duty cycle and schedule). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park to include the limitations of wherein a set of previously negotiated WUR operating parameters were previously negotiated during an exchange of WUR setup information between the STA and the AP as taught by Sun.  Pre-negotiation of metrics for communications between devices in a network are conducted to speed up the time to bring the communication online. 

As to claim 8, Park, Sun and Wang discloses the STA of claim 7. Park does not disclose however Sun discloses wherein the set of previously negotiated WUR operating parameters includes at least one of the following: a WUR channel assignment; a WUR data rate; a WUR channel hopping pattern; a WUR start time; a set of operating WUR channels; WUR beacon information; WUR synchronization information; a WUR maximum monitoring duration; a WUR station identity (ID) assigned to the STA; WUR duty cycle information; or short WUR negotiation information (Sun, [0041], [0055], pre-negotiating certain WUR communication metrics between STA and AP, including Channel assignment, duration, duty cycle and schedule). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park to include the limitations of wherein the set of previously negotiated WUR operating parameters includes at least one of the following: a WUR channel assignment; a WUR data rate; a WUR channel hopping pattern; a WUR start time; a set of operating WUR channels; WUR beacon information; WUR synchronization information; a WUR maximum monitoring duration; a WUR station identity (ID) assigned to the STA; WUR duty cycle information; or short WUR negotiation information as taught by Sun.  Pre-negotiation of metrics for communications between devices in a network are conducted to speed up the time to bring the communication online. 

As to claim 9,  Park discloses the WUR is further configured to periodically power off and power on according to a WUR duty cycle  and has an active receiver power consumption below 1 milliWatt (mW) (Park,[0108]-[0109], low power consumption mode including less the 1milliwatt).  

As to claim 10, Park discloses configured as an 802.11 station (STA) (Park, [0107], STA with low power WUR mode and 802.11 communication mode).

As to claims 11, 14 and 16-20, the claims are rejected as applied to claims 1, 4 and 6-10 respectively above by Park and further in view of Wang.

As to claims 17 and 18, the claims are rejected as applied to claims 7 and 8 respectively above by Park in view of Sun and further in view of Wang.

Allowable Subject Matter

Claims 2, 5, 12, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant’s representative asserts in the remarks: 
The independent claim 1, and similarly claim 11, has been amended to recite "... the PCR is configured to receive, from the AP, in response to the first WUR frame, a second WUR frame including an indication of a first WUR channel assignment and an indication of a WUR beacon interval...", which is not disclosed by the cited references of record. At least for these reasons, the pending claims are novel and non- obvious over Park and Sun.

Examiner respectfully disagrees. As taught in the rejection of claim 1 above, prior art Park teaches STA and AP negotiate numerous channel and communication metrics  including channel assignment (Figure 7. [0041], [0052]-[0060]).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467